        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


STACEY L. C.,1                         )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1064-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602, and

1614 of the Social Security Act, 42 U.S.C. §§ 1381a, and 1382c (hereinafter the Act).

Finding reversible error in the Administrative Law Judge’s (ALJ) failure to discuss or

explain the persuasiveness of the medical opinion of the Advanced Practice Registered

Nurse (APRN) and/or physician who treated Plaintiff, the court ORDERS that judgment

shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) REVERSING the

Commissioner’s final decision and REMANDING this case for further proceedings.

I.     Background


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 2 of 11




       Plaintiff filed an application for SSI benefits on June 26, 2017. (R. 13, 186-90).

After exhausting administrative remedies before the Social Security Administration

(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in failing to weigh or to

discuss the opinion of the healthcare providers who treated her, Ms. Shneider, APRN,

and Dr. Porter, M.D.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

                                             2
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 3 of 11




Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.



                                             3
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 4 of 11




§ 416.920(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       In a ten-page Brief with three pages of argument, Plaintiff claims the ALJ “failed

to weigh or even mention” the medical opinion of Ms. Schneider and Dr. Porter and that

this error harmed Plaintiff. (Pl. Br. 8) (emphasis in original). The Commissioner argues,

in a twenty-page response with eleven pages of argument, that substantial evidence

supports the mental RFC the ALJ assessed, and that Plaintiff has not met her burden to

establish greater limitations or that the ALJ’s error was harmful. (Comm’r Br. 7-11). He

concludes by arguing



                                             4
            Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 5 of 11




       Ultimately, it is [Plaintiff’s] burden to prove both that her mental RFC was
       more limited than the ALJ found, and that the alleged error was harmful so
       as to warrant reversal. 68 Fed. Reg. 51,153, 51,155 (Aug. 26, 2003)
       (comments to final rule) (recognizing a claimant bears the burden of
       proving RFC); [Shinseki v.] Sanders, 556 U.S. [396,] 409 (2009) (“[T]he
       burden of showing that an error is harmful normally falls upon the party
       attacking the agency’s determination.” (citations omitted)). She has not
       carried either burden. Her heavy reliance on case law that has been
       abrogated by a series of regulatory revisions further undermines her claims
       (Pl. Br. at 7-9).

       In the end, the question before this Court [sic] is whether substantial
       evidence in the record supports the ALJ’s RFC finding, and whether the
       ALJ’s finding of non-disability is free from reversible legal error. Where,
       as here, there is clearly more than a mere scintilla of evidence to support the
       ALJ’s RFC finding and Plaintiff has failed to establish that remand for
       further proceedings would change that fact, the Court [sic] should affirm
       under the very deferential standard of review.

(Comm’r Br. 11).

       The Commissioner argues that there is a new regulatory framework for

considering medical evidence, including medical opinion evidence, which abrogated the

treating physician rule and judicial precedent based upon application of that rule. Id. at

12 (citing Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.

Reg. 5,844-01, 2017 WL 168819 (SSA Jan. 18, 2017)), see also, id. at 14 (noting

abrogation of the treating physician rule). He argues that “the revised regulations ensure

that all opinions start on equal footing, regardless of the relationship between the

claimant and the source,” and “direct the adjudicator to evaluate the persuasiveness of

opinion evidence utilizing the factors outlined in the regulations.” Id. at 15 (citing 20

C.F.R. § 416.920c and noting supportability and consistency are the two most important

factors).


                                              5
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 6 of 11




       The Commissioner concludes by arguing that the ALJ noted “at the outset of his

RFC analysis that he had considered the medical opinions in accordance with 20 C.F.R.

§ 416.920c,” but that

       the ALJ did not explicitly address the Mental Capacity Assessment signed
       by Ms. Schneider (and containing the name and address of Dr. Porter) (Tr.
       468-70). To the extent that report constituted a medical opinion under the
       revised definition, the ALJ should have discussed it, but remand is only
       warranted if the omission was harmful—and here it was not.

(Comm’r Br. 16) (citing Wall, 561 F.3d at 1069; Bernal v. Bowen, 851 F.2d 297, 302-03

(10th Cir. 1988) (the mere presence of an error does not warrant remand if the ALJ’s

determination is otherwise supported by substantial evidence); see also Bowen v.

Yuckert, 482 U.S. 137, 157 (1987) (O’Connor, J., concurring) (“To be sure the

[Commissioner] faces an administrative task of staggering proportions in applying the

disability benefits provisions of the Social Security Act. Perfection in processing

millions of such claims annually is impossible.”)).

       The Commissioner suggests that remand is unwarranted in this case because it is

not categorically required whenever an ALJ fails to follow a legal requirement if the

ALJ’s decision as a whole is readily reviewable. Id. at 17 (citing Fischer-Ross v.

Barnhart, 431 F.3d 729, 732-34 (10th Cir. 2005); Best-Willie v. Colvin, 514 F. App’x

728, 736 (10th Cir. 2013)). He argues that “[v]iewing th[e] ALJ’s decision and record

holistically, the omitted discussion of Ms. Schneider’s opinion is harmless error” because

the record does not support the “marked” and “extreme” mental limitations opined, the

ALJ and Dr. Olsen, the state agency psychological consultant, “reasonably found Plaintiff



                                             6
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 7 of 11




less limited,” and “it was eminently reasonable for the ALJ to conclude based on the

record as a whole that Plaintiff had a lesser degree of limitation.” (Comm’r Br. 18).

       The parties agree that the ALJ erred in failing to articulate how persuasive he

found the medical opinion of Ms. Schneider and/or Dr. Porter as required by the

Commissioner’s new regulations at 20 C.F.R. § 416.920c (2018). The Commissioner’s

suggestion that the opinion is that of an APRN rather than that of a physician is irrelevant

and appears to rely on the abrogated regulations creating a relative hierarchy of medical

sources. Both Ms. Schneider and Dr. Porter are acceptable medical sources as defined in

the new regulations. 20 C.F.R. § 416.902(a)(1 & 7) (2018). And, as the Commissioner

argues “the revised regulations ensure that all opinions start on equal footing, regardless

of the relationship between the claimant and the source.” (Comm’r Br. 15).

       The Commissioner suggests that the medical source statement or “Mental

Capacity Assessment” at issue (R. 468-70) is not a “medical opinion” within the meaning

of the new regulations, 20 C.F.R. § 416.913(a)(2)(i) (2018), but does not deny that it is,

and concedes that “[t]o the extent that report constituted a medical opinion under the

revised definition, the ALJ should have discussed it.” (Comm’r Brief 16). Nonetheless,

the court finds that the report at issue qualifies as a medical opinion within the meaning

of the new regulations. The report opines that Plaintiff has “extreme” limitations in

numerous mental abilities and defines “extreme” limitations to mean that Plaintiff is “not

able to function in this area, independently, appropriately, effectively, and on a sustained

basis.” (R. 468). These are clearly statements from a medical source about “whether

[Plaintiff has] one or more impairment-related limitations or restrictions in the [(mental)]

                                             7
         Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 8 of 11




abilities listed in paragraph[] (a)(2)(i)(B)” of 20 C.F.R. § 416.913 and thereby qualify as

medical opinions within the meaning of the regulation. Moreover, the report is so clearly

the type of a report which has qualified as a medical opinion for many years, that if the

ALJ found it was not a medical opinion within the meaning of the new regulations it

would create an ambiguity requiring a statement to that effect and an explanation of the

reason(s) for that determination pursuant to the narrative description requirements of Soc.

Sec. Ruling (SSR) 96-8p.

       The Commissioner having acknowledged the ALJ erred in failing to articulate

how persuasive he found this medical opinion, the only question remaining for the court

to decide is whether the error was harmless. The Commissioner argues it was, and

Plaintiff argues it was not. The Commissioner argues because “there is clearly more than

a mere scintilla of evidence to support the ALJ’s RFC finding and Plaintiff has failed to

establish that remand for further proceedings would change that fact,” this court should

affirm the decision below. (Comm’r Br. 11). That is not the standard applicable to

determine whether an error is harmless. Rather, “[t]he federal ‘harmless-error’ statute,

now codified at 28 U.S.C. § 2111, tells courts to review cases for errors of law ‘without

regard to errors’ that do not affect the parties’ ‘substantial rights.’” Sanders, 556 U.S. at

407 (quoting 28 U.S.C. § 2111). Thus, the question for the court is whether the ALJ’s

failure to articulate how persuasive he found this medical opinion affected Plaintiff’s

substantial rights.2


2
  The court notes that the Commissioner’s Brief misstated Sanders for the proposition
that an error is harmless if it does “not affect the parties’ substantive rights.” (Comm’r
                                              8
        Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 9 of 11




       The Tenth Circuit applies harmless error analysis to Social Security disability

cases. E.g., Allen v. Barnhart, 357 F.3d 1140 (10th Cir. 2004). In Allen, the issue was

whether an occupation consisting of 100 jobs constituted work existing in significant

numbers within the state. The Commissioner argued that it did, but the ALJ had not

made that finding and the Commissioner argued the error was harmless. Id. 357 F.3d at

1144-45. The court noted this was a dispositive finding of fact, and courts should be

cautious in this area because they risk violating the rule that the court should not reweigh

the evidence or usurp “the administrative tribunal’s responsibility to find the facts,” and

they risk “violating the general rule against post hoc justification of administrative action

recognized in SEC v. Chenery Corp., 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943) and

its progeny.” Id. 357 F.3d at 1145. The court found that applying harmless error analysis

to such a dispositive finding of fact should be done only

       in the right exceptional circumstance, i.e., where, based on material the ALJ
       did at least consider (just not properly), we could confidently say that no
       reasonable administrative factfinder, following the correct analysis, could
       have resolved the factual matter in any other way.

Id. 357 F.3d at 1145.

       While the issue here is not a dispositive finding of fact, the court finds the cautions

issued by the court in Allen instructive here. The Commissioner suggests that the ALJ

reviewed Ms. Schneider’s treatment records and “reasonably found Plaintiff less limited




Br. 7). However, what is protected by the harmless error statute is rights that are
substantial, potentially affecting the outcome of a case; not just rights that are
constitutional, statutory, or common law rights. See RIGHT, Black’s Law Dictionary
(11th ed. 2019) (substantial right, substantive right).
                                              9
       Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 10 of 11




than Ms. Schneider opined.” (Comm’r Br. 18). However, this suggestion rests on the

assumption that the ALJ considered the opinion and found it excessively limited, but the

ALJ never stated he considered that opinion. Moreover, the regulations require that he

consider every medical opinion and articulate how persuasive he finds it. If he had

considered the opinion, it is likely he would have continued to his duty to articulate his

consideration. Thus, if the court were to accept this rationale, it would be violating the

prohibition of post-hoc rationalization for the Commissioner.

       The other problem with finding harmless error in this case is perhaps more

important. Were the court to find harmless the ALJ’s failure to articulate how persuasive

he found the opinion, it would have to weigh the opinion in the first instance and

determine it is unpersuasive to accord any greater mental limitation than found by the

state agency psychologist, Dr. Olsen. That is precisely the responsibility of the

Commissioner and his ALJs, and the court may not intrude into that responsibility. The

court was of the firm conviction in reading the Commissioner’s Brief that the

Commissioner was urging the court to reweigh the evidence and come to a conclusion

consistent with the Commissioner’s view, when in many briefs it is the Commissioner

who argues that the court should not merely accept a claimant’s argument to weigh the

evidence and reach a conclusion consistent with the claimant’s view.

       The court finds error as the parties agree, but it cannot find that error is harmless

in these circumstances.




                                             10
       Case 6:20-cv-01064-JWL Document 20 Filed 01/15/21 Page 11 of 11




      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) REVERSING the Commissioner’s final decision

and REMANDING this case for further proceedings.

      Dated January 15, 2021, at Kansas City, Kansas.




                                          s:/ John W. Lungstrum
                                          John W. Lungstrum
                                          United States District Judge




                                         11
